

116 SJ 56 PCS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to “Borrower Defense Institutional Accountability”.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 439116th CONGRESS2d SessionS. J. RES. 56IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Durbin (for himself, Mr. Schumer, Mrs. Murray, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Ms. Hirono, Mr. Jones, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Ms. Stabenow, Mr. Van Hollen, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Ms. Smith, Mr. Peters, Mr. Kaine, Mr. Bennet, Mr. King, Mr. Udall, Mr. Heinrich, Mr. Tester, and Mr. Cardin) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsMarch 10, 2020Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendar JOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
 submitted by the Department of Education relating to Borrower Defense Institutional Accountability.That Congress disapproves the rule submitted by the Department of Education relating to Borrower Defense Institutional Accountability (84 Fed. Reg. 49788 (September 23, 2019)), and such rule shall have no force or effect.March 10, 2020Committee discharged, by petition, pursuant to 5 U.S.C. 802(c), and placed on the calendar